Citation Nr: 1417795	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for gouty arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, that, in pertinent part, denied the service connection for a right knee disability, a right and left ankle disability, a sinus disability, hypertension, and arthritis.

The Veteran had requested a hearing before a Veterans Law Judge of the Board.  However, in September 2011, he withdrew his request for a hearing.

In September 2012, the Board remanded the issues of entitlement to service connection for a right knee disability, right and left ankle disabilities, a sinus disability, hypertension, and gouty arthritis.  

In a February 2013 rating decision, the RO granted entitlement to service connection for a right knee disability.  As this is a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.




FINDINGS OF FACT

1.  Competent evidence fails to show that the Veteran has a current right ankle disability.
 
2.  Left ankle osteoarthritis was not first shown during service or within the first post-service year; and the evidence of record does not otherwise indicate any relationship between the Veteran's left ankle disability and service.

3.  Competent evidence fails to show that the Veteran has a current sinus disorder, to include sinusitis.
 
4.  Hypertension was not first shown during service or within the first post-service year; and the evidence of record does not otherwise indicate any relationship between the Veteran's hypertension and service. 

5.  Gout was not first shown during service, and gouty arthritis was not shown within the first post-service year; and the evidence of record does not otherwise indicate any relationship between the Veteran's gouty arthritis and service. 


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  A left ankle disability was not incurred in or aggravated by service, nor may service incurrence of osteoarthritis of the left ankle be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A sinus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

4.  Hypertension was not incurred in or aggravated by service, nor may service incurrence of hypertension be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  Gout was not incurred in or aggravated by service, nor may service incurrence of gouty arthritis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a pre-adjudication letter dated in April 2006, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. 

In addition, in an August 2009 letter, the Veteran was provided with notice that met the notice requirements set out in Dingess.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, although the Veteran was provided with Dingess notification after the initial unfavorable RO decision, the claims were readjudicated via several supplemental statements of the case, most recently in February 2013.

Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was provided with a VA examination for his ankles in October 2012.  While the examiner provided a diagnosis for the Veteran's left ankle, no nexus opinion was obtained.  However, as will be explained in greater detail below, the Veteran's service treatment records did not reflect any ankle disorders, and the Veteran's contentions that he had right and left ankle disorders that are related to service have been found to be not competent, with respect to etiology, and not credible.  As such, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Appellant.  The Court has held that such remands are to be avoided. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, the Board does find that the October 2012 VA examination is probative to the extent that the examiner provided a diagnosis of a left ankle disorder, and found no disorder of the right ankle.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was not afforded VA examinations for the claimed disabilities of sinusitis, hypertension and gouty arthritis.  With regard to the Veteran's sinusitis, there is no competent evidence of current diagnosis or symptoms of a sinus disorder, to include sinusitis.  In terms of the Veteran's hypertension and gouty arthritis, as will be explained in greater detail below, the Veteran's service treatment records do not reflect any treatment for or diagnosis of these disorders, and the Veteran's contentions that they are related to service have been found to be not competent.  As such, VA examinations for these disorders are not necessary. See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this case in September 2012, in order to obtain private medical records from the Railroad Retirement Board as identified in an August 2008 authorization form.  That same month, the Veteran was provided with notice and asked to submit a current release form for these records; however, the Veteran did not reply to this letter.  As such, the Board finds that the RO/AMC has complied with the Board's directives set out in its September 2012 remand.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis and cardiovascular-
renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, 581 F.3d at 1316.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board cannot find lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert, 1 Vet. App. at 53.

Right and Left Ankles

The Veteran contends that he sprained his left ankle while playing basketball for fitness on active duty, and that he has had chronic recurrent sprains for no apparent reason since that time.  See VA examination report, June 2012.  He has also asserted that he feels that his injuries in the service sustained while playing sports led to his current disorders.  See Appeal To Board Of Veterans' Appeals (VA Form 9), August 2011.

Service treatment records do not reflect any treatment for or diagnosis of an ankle disorder.   Reports of medical examination dated in September 1966 and in April 1970 (for the purposes of discharge) reflect normal lower extremities.  On contemporaneous reports of medical history, the Veteran denied arthritis, rheumatism, bone, joint or other deformities and lameness.  

A March 2006 VA Agent Orange examination report reflects normal extremities with no complaints of ankle problems.  While the examiner diagnosed several medical conditions, including radiculopathy, there was no diagnosis of an ankle disorder.  A March 2010 VA medical record shows that the Veteran reported gout pain in his ankles.

At his June 2012 VA examination, the Veteran was diagnosed with recurrent ankle sprain and osteoarthritis of the left ankle.  The examiner did not diagnose a disorder of the right ankle.

The Board finds that the evidence of record does not support a grant of service connection for left or right ankle disorders.  

Service treatment records do not reflect treatment for or any diagnosis of an ankle injury or disorder.  Post-service VA and private medical records likewise do not reflect treatment of diagnosis of any ankle disorders.  While the March 2010 VA medical record showed that the Veteran complained of gout pain in his ankles, there was no diagnosis of gout in his ankles.

The Board notes that the evidence of record, including private and VA medical records, fails to reflect any right ankle diagnosis.  The June 2012 VA examiner assessed the Veteran's ankles and did not provide a diagnosis for his right ankle.  As such, with no current diagnosis, service connection must be denied for a disorder of the Veteran's right ankle.  Brammer, McClain.  

The Veteran has been diagnosed with recurrent ankle sprain and osteoarthritis of the left ankle.  As such, one of the fundamental requirements of a service connection claim has been met.  Id.  Therefore, the remaining issue is whether the competent and credible evidence of record establishes that the Veteran's left ankle disorders are related to his active service.

With regard to the medical evidence of record, while the June 2012 examiner did provide a diagnosis for the Veteran's left ankle, there is no medical evidence that the Veteran's left ankle disorder is related to or began during active service.  

The Board has considered whether the Veteran's statements would provide a basis upon which to grant service connection for osteoarthritis of his left ankle pursuant to the provisions of 38 C.F.R. § 3.303(b) (2013), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
The Veteran had contended that he has had ankle problems since service, when he initially injured his ankle while playing sports for exercise.  The Veteran is competent to report symptoms such as pain.  Layno.  However, in this case, the Board finds that the Veteran's reports of in-service ankle problems are not credible, for the following reasons.  The Veteran never reported any symptoms with regard to his ankles, even though he was seen on multiple occasions for various medical issues, including his back and knees.  At discharge, the Veteran denied any problems with joint deformities and lameness.  These records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Veteran's statements with regard to the in-service onset of ankle pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  The Veteran's medical records-showing treatment for various medical issues beginning in October 2002-do not reflect any complaints of ankle pain until March 2010.
Therefore, to the extent that the Veteran's contentions can be construed as claims of continuity of symptomatology, the Board finds the contentions significantly outweighed by medical findings at the time of separation.  As such, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

The Board has considered the general reports of the Veteran that he has ankle disorders as a result of strenuous activity during active duty.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as dizziness, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, the etiology of an ankle disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 (a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of the foregoing and the complexity of attributing a left ankle disability with his military service (and particularly without credible reports of a continuity of symptoms), the Board affords the Veteran's contentions no probative weight.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim of service connection for left and right ankle disorders.  As such, the doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107.

Sinusitis

The Veteran has contended that he has a sinus disorder as a result of in-service exposure to chemicals.  See VA Form 9, August 2011.

Service treatment records do not reflect any treatment for sinusitis.  The Veteran was treated for bronchitis and viral infections; however, his report of medical examination in September 1966 and April 1970 (for discharge purposes) reflect normal sinuses.  On his contemporaneous reports of medical history, the Veteran denied sinusitis, hay fever, and frequent colds.  
Following service, October 2002 private medical records show that the Veteran was seen for sinus congestion and pressure that had been present for two weeks.  In January 2003, he was found to have head congestion due to allergies.

A March 2006 VA Agent Orange examination reflected a normal head, eyes, ears, mouth, and throat.  There were no reports of or diagnosis of sinusitis.

The Board finds that the evidence of record does not support a grant of service connection for a sinus disorder, to include sinusitis.  The Veteran's service treatment records do not reflect treatment for a sinus disorder.  While the Veteran has been seen for sinus congestion, and allergies, during the appeals period, there is no diagnosis in the record of a sinus disorder.  Without any evidence of a diagnosis of or treatment for a current sinus disability, there is no basis upon which to grant service connection.  Brammer, McLain.

With regard to the Veteran's contentions, the Board finds that, to the extent that the Veteran has contended that his sinus problems began during service, these allegations are not credible.  Service treatment records do not reflect any reports of sinus problems while on active duty.  In fact, at discharge, the Veteran denied sinusitis, hay fever, and frequent colds.  In October 2002, the Veteran reported sinus pressure that had been present for two weeks.  These records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker, 10 Vet. App. at 73.   

The Board has considered the general reports of the Veteran that he has a sinus disorder as a result of exposure to chemicals while on active duty.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as dizziness, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of any sinus disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  In light of the foregoing and the complexity of attributing a sinus disorder with his military service, including claimed chemical exposure, the Board affords the Veteran's contentions no probative weight.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim of service connection for a sinus disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Hypertension

The Veteran contends that his hypertension is a result of the stress of being in the Air Force.  See VA Form 9, August 2011.

Service treatment records do not reflect any treatment for or diagnosis of hypertension.  The Veteran's blood pressure readings were 128/72 at his entrance report of medical examination; 116/70 at a September 1966 report of medical examination; and 120/80 at his April 1970 discharge report of medical examination.  On his contemporaneous reports of medical history, he denied any problems with high or low blood pressure. 

Following service, private medical records from Kaiser Permanente show that the Veteran 's hypertension was fairly controlled on medication in October 2002.  In May 2003, the Veteran's medications were refilled and it was noted that his hypertension was controlled.  In March 2004, the Veteran was advised to increase his medication, as his hypertension was not optimally controlled.  

A March 2006 VA Agent Orange examination report reflects that the Veteran had hypertension.  July 2006 and August 2007 VA medical record reflect ongoing treatment for hypertension.

The Board finds that the evidence of record does not support a grant of entitlement to service connection for hypertension.  The Veteran's service treatment records do not reflect a diagnosis of hypertension, and his blood pressure was normal throughout service.  There are no records reflecting treatment for or a diagnosis of hypertension in the year following service.  

The Board also has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b) (2013), based on chronicity and continuity as hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a).  The Veteran, however, denied any problems with high blood pressure when he left service.  In addition, he has not made any clear contentions that his hypertension had its onset in service or that he experienced a continuity of symptoms from service until his diagnosis of hypertension.  To the extent that the Veteran's contentions can be construed as claims of continuity of symptomatology, the Board finds the contentions significantly outweighed by the blood pressure reading at the time of separation that was within normal limits.  As such, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

The Board has considered the general reports of the Veteran that his hypertension is direct result of his military service.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as dizziness, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of hypertension that was diagnosed more than one year after separation from service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  In light of the foregoing and the complexity of attributing hypertension to stress associated with his military service (and particularly without credible reports of a continuity of problems that could be associated with the hypertension), the Board affords the Veteran's contentions no probative weight.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Gouty Arthritis

Service treatment records do not reflect any treatment for or diagnosis of arthritis.   Reports of medical examination dated in September 1966 and in April 1970 reflect normal extremities.  On contemporaneous reports of medical history, the Veteran denied arthritis and rheumatism.  

Following service, private medical records reflect that, in August 2003, the Veteran had an increased uric acid level.  In December 2004, it was noted that he was found to have uric acid/gout.

A September 2005 VA medical record shows that the Veteran had gouty arthritis.  A March 2006 VA Agent Orange examination report reflects that he had a diagnosis of gout.  An August 2007 VA medical record reflects that he had gouty arthritis.  In August and September 2008, he was noted to have increased uric acid levels the required treatment to prevent gouty flares, as he had a history of gout.

The Board finds that the evidence of record does not support a grant of entitlement to service connection for gouty arthritis.  The Veteran's service treatment records do not reflect a diagnosis of gout or arthritis.  There are no records reflecting treatment for or gout or arthritis in the year following service.  

The Board also has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b) (2013), based on chronicity and continuity as arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  The Veteran, however, denied any arthritis when he left service.  In addition, he has not made any clear contentions that his gouty arthritis had its onset in service or that he experienced a continuity of symptoms from service until his diagnosis in December 2004.  To the extent that the Veteran's contentions can be construed as claims of continuity of symptomatology, the Board finds the contentions significantly outweighed by the denial of arthritis at the time of separation.  As such, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

The Board has considered the general reports of the Veteran that his gouty arthritis 
is direct result of his military service.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as dizziness, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington , 19 Vet. App. at 368.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of gouty arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  In light of the foregoing and the complexity of attributing gouty arthritis to service, the Board affords the Veteran's contentions no probative weight.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim of service connection for gouty arthritis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a sinus disability is denied.

Service connection for hypertension is denied.

Service connection for gouty arthritis is denied.




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


